Citation Nr: 1807729	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  11-19 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of cuts and bruises of the hands (bilateral hand disorder).


ORDER

Entitlement to service connection for bilateral hand disorder is denied. 


FINDING OF FACT

The Veteran has not had a diagnosed bilateral hand disorder during the appeal period or within proximity thereto.





CONCLUSION OF LAW

The criteria for direct service connection for a bilateral hand disorder have not been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from September 1980 to December 1988, with subsequent service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In November 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the Board's office in Washington, D.C.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  In November 2017 correspondence, the Board informed the Veteran that the VLJ who held the hearing has retired and was no longer at the Board.  The Veteran was offered the opportunity for another hearing.  In December 2017 correspondence, the Veteran declined a new hearing.  As such, the Board will adjudicate the issue before it on the evidence already in the case file. 

This appeal was before the Board in March 2015 and again in December 2016, when it was remanded for further development. 

While this appeal was pending, the RO granted entitlement to service connection for a back disability (in a November 2015 rating decision), a right leg disability (in a March 2017 rating decision), a right index finger disability (in a July 2017 rating decision).  The March 2017 rating decision changed the Diagnostic Code applicable to the back disability to one which included both lumbar degenerative disc disease and arthritis, and chronic lumbar strain.  Since those grants constituted a full grant of the benefits sought on appeal, the claims are no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran has never appealed the assigned rating for those disabilities and, as such, increased rating claims are not before the Board.

BILATERAL HAND DISABILITY

The Veteran contends that he experiences a bilateral hand disorder - residuals of cuts and bruises on both hands.  He asserts that the disorder is related to his active service, and specifically to performing automotive repairs while in service. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has a current diagnosis of a bilateral hand disorder that either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that there is no competent, credible, and probative evidence that would establish that the Veteran experiences a bilateral hand disorder that is etiologically related to his active service.

The Veteran's STRs do not show that he had a history of any hand or hand-related issues in active service, and do not show any diagnoses or treatment for any bilateral hand conditions.

The Veteran's post-service private treatment records do not show a diagnosis of or treatment for a bilateral hand disorder. 

The Veteran underwent a VA examination in May 2014.  The examiner noted that the Veteran did not experience any hand-related conditions.  

The Veteran underwent another VA examination in January 2017, with an addendum in April 2017.  The examination noted no findings of cuts or bruises on the Veteran's hands.  The examiner opined that the Veteran did not have any scars on his extremities. 

Regarding the first element of service connection (i.e. a current disability), importantly, the Veteran's medical records do not show a diagnosis of a bilateral hand disorder, or residuals of cuts and bruises of the hands.  All treatment records in evidence are completely silent for a bilateral hand disorder, or residuals of cuts and bruises of the hands.  The May 2014 and January 2017 VA examiners have found that the Veteran did not have a bilateral hand disorder, or residuals of cuts and bruises of the hands.

As such, the Veteran's claim for entitlement to service connection for a bilateral hand disorder fails.  He did not have a diagnosis of a bilateral hand disorder either in active service or after it.  And, the best evidence of record shows that the Veteran does not have a current diagnosis of a bilateral hand disorder residuals.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claims for service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board has considered whether the Veteran experienced a bilateral hand disorder or bilateral hand disorder residuals at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a bilateral hand disorder at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a diagnosis of the disorder, or a medical nexus, relating his claimed bilateral hand disorder to active service. 
The Board has considered the Veteran's lay statements in support of his claim.  In multiple written statements, the Veteran related that he believed that he had a bilateral hand disorder, and that they were related to his service.

Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing a bilateral hand disorder, this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose a bilateral hand disorder and its etiology.  The claims file does not contain any medical examinations diagnosing the Veteran with a bilateral hand disorder, or linking his self-reported symptoms to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.

Accordingly, service connection for a bilateral hand disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

In reaching the above conclusion, the Board has considered the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral hand disorder, that doctrine does not apply.  38 U.S.C. § 5107 (b) (2012).  The claim of entitlement to service connection for a bilateral hand disorder is denied.


 

____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


